DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 April 2022 has been entered. Claims 1-20 have been examined and are pending.  
 
Terminal Disclaimer
The terminal disclaimer filed on 10 November 2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abnous et al., Pub. No.: US 20070233709 A1, hereinafter Abnous.

As per claim 1, Abnous discloses a method of controlling progress of processinq of a case in a case management system, the method comprising:
receiving an indication to create a case instance (paragraphs 18, 24);
loading a case model definition defining a case model comprising a hierarchical data model, wherein the case model includes a placeholder case node that is designated as a placeholder in the case model (paragraphs 15, 18, 21, 22, 25 disclose models to be instantiated at runtime having a hierarchy and having elements in the hierarchy that are placeholders - note that the claimed placeholder case node can be a non-leaf node or a leaf node as described in the published instant specification at paragraph 22) wherein the placeholder case node includes a definition of content requirements to be satisfied by a container in order to replace the placeholder case node with the container (see paragraphs 15, 20, 22, 27–  in particular, note that at least paragraph 15 discloses requirements to be satisfied corresponding to replacing placeholder objects/data with multiple objects including composite objects having folder/sub-folder type hierarchical structures and/or multiple objects which discloses not only the claimed subject matter, but also the corresponding description as provided in the published instant specification at paragraph 58 and fig. 13, items 1306, 1310, 1312);
parsing the (stored) case model definition to generate runtime data structures representing a hierarchy of case nodes to determine the hierarchical data model to be used to create the case instance and a placeholder data to be associated with the placeholder case node (see at least paragraphs 15, 18, 20-24 – note prior to instantiation, a template’s, or other existing instance’s, model requirements/elements/features (including the disclosed parameters, requirements, initial values, placeholders, metadata, membership, structure, policies, roles, etc.) are understood (i.e. parsed) and processed (i.e. to generate runtime data structures) at runtime); 
using the case model definition to create the case instance, including by associating the placeholder data with the placeholder case node in the case instance as created (see rejection of previous limitations including at least paragraphs 15, 20, 22, 27–  in particular, see at least paragraph 15); and controlling replacement of the placeholder data for the placeholder case node with data satisfying a criteria of the case model definition (see rejection of previous limitations including at least paragraphs 15, 20, 22, 27–  in particular, see at least paragraph 15).

As per claim 2, Abnous discloses the method of claim 1, wherein the case instance includes a behavior, defined in the case model definition that comprises taking an action with respect to the placeholder data (see paragraphs 16, 17, 22-24, 26 for various examples of behaviors).

As per claim 3, Abnous discloses The method of claim 1, wherein the placeholder data comprises a placeholder document (see mapping above).

As per claim 4, Abnous discloses The method of claim 3, wherein the case instance includes a behavior, defined in the case model definition, that includes taking an action associated with replacing the placeholder document with a corresponding document associated with the case instance (see mapping of claim 2 including paragraphs 15 and 24).

As per claim 5, Abnous discloses the method of claim 4, wherein the action includes prompting a user to replace the placeholder document with a user document (see mapping above including paragraphs 15 and 24).

As per claim 6, Abnous discloses The method of claim 1, wherein the placeholder data comprises a placeholder case node (see mapping above including paragraph 18).

As per claim 7, Abnous discloses The method of claim 1, wherein the placeholder data comprises metadata associated with the case node (see mapping above including paragraph 15, 17, 20-22, 24). 

As per claim 8, Abnous discloses the method of claim 1, further comprising receiving a user data to replace the placeholder data (see mapping of claims above including paragraphs 15 and 24).

As per claim 9, Abnous discloses the method of claim 8, further comprising replacing the placeholder data with the user data (see mapping of claims above including paragraphs 15 and 24).

As per claim 10, Abnous discloses The method of claim 1, further comprising receiving and storing the case model definition (see at least paragraphs 19, 21, and 24).

As per claim 11, Abnous discloses The method of claim 10, wherein receiving and storing the case model definition includes receiving, via a case model definition interface, an indication to include the placeholder data in the case model definition (see at least paragraphs 15, 19, 21, and 24).

As per claims 12-20, they contain the same or similar subject matter as claims 1-11 and are therefore likewise rejected.


Response to Arguments
Applicant's arguments filed 26 April 2022 have been fully considered but they are not persuasive. 
On page 9 of the remarks, Applicant presents the following argument:

    PNG
    media_image1.png
    145
    620
    media_image1.png
    Greyscale

Examiner respectfully disagrees. See paragraphs 15, 20, 22, 27 – in particular, note that at least paragraph 15 discloses requirements to be satisfied corresponding to replacing placeholder objects/data with multiple objects including composite objects having folder/sub-folder type hierarchical structures and/or multiple objects which discloses not only the claimed subject matter, but also the corresponding description as provided in the published instant specification at paragraph 58 and fig. 13, items 1306, 1310, 1312. 





Pertinent Prior Art
	The following are prior art references made of record but not currently relied upon:
US 20060074793 A1
Pars. 28, 54, 65-72
Hierarchical/sub-folder document management, loan application and tracking 

US 20040215552 A1
Pars. 107-123
Managing data and workflow


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED H HASAN/Primary Examiner, Art Unit 2154